DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by EBIHARA (US 20210005744).
Regarding claim 1, EBIHARA discloses a vertical field effect device comprising:
a body (SiC regions comprising 1, 2, 3, 4, 5, 6, 7, 8 and 40, see fig 8, para 61-69 and 126) comprising: 
a first source region (left n-source region 7, see fig 8, para 67) and a second source region (right n-source region 7, see fig 8, para 67) that extend into the body;
a first channel region (left p-region 3, 5 and 6, see fig 8, para 61-67) below and laterally overlapping the first source region (a vertical line can be drawn down from 7 which passes through 3, see fig 8), and a second channel region (right p-region 3, 5 and 6, see fig 8, para 61-67) below and laterally overlapping the second source region (a vertical line can be drawn down from 7 which passes through 3, see fig 8), and a second channel region (right p-region, see fig 8, para 61); and

a gate electrode (fig 8, 11, para 71) in a trench (fig 8, 9, para 71) that extends into the body and is located between the first source region and the second source region (see fig 8); and
a gate dielectric (fig 8, 10, para 71) between and isolating the gate electrode from the body, wherein:
the first source region and the second source region vertically overlap with the gate electrode (a horizontal line can be drawn through 7 which passes through 11, see fig 8), and
the first channel region and the second channel region laterally overlap with a bottom of the gate electrode (a vertical line can be drawn through the bottom of 11 that passes through 3, see fig 8).
Regarding claim 2, EBIHARA discloses the vertical field effect device of claim 1 wherein channels formed in the first and second channel regions between the JFET region and the first and second source regions have a horizontal segment (the channel fills 4 which is between 2a and 7, see fig 8, para 65) where the first and second channel regions laterally overlap the bottom of the gate electrode (a vertical line can be drawn from 11 that passes through 3, see fig 8).
Regarding claim 4, EBIHARA discloses the vertical field effect device of claim 2 wherein the body further comprises a first shielding region below and laterally overlapping the first channel region (left p-region 40, see fig 8, para 126), and a second shielding region below and laterally overlapping the second channel region (right p-region 40, see fig 8, para 126), such that the JFET region further resides between the first shielding region and the second shielding region (2 is between 40s, see fig 8).
Regarding claim 5, EBIHARA discloses the vertical field effect device of claim 4 wherein the first and second channel regions are closer to one another than the first and second shielding regions (3 are closer together than 40, see fig 8), such that a portion of the JFET region between the first and second 
Regarding claim 6, EBIHARA discloses the vertical field effect device of claim 2 wherein the first and second channel regions vertically overlap the gate electrode (a horizontal line can be drawn through 6 that passes through 11, see fig 8) such that the channels formed in the first and second channel regions between the JFET region and the first and second source regions (channels are formed in 6 near 10, see fig 8, para 71) have a vertical segment where the first and second channel regions vertically overlap the gate electrode.
Regarding claim 7, EBIHARA discloses the vertical field effect device of claim 6 wherein no portion of the gate electrode laterally overlaps the first and second source regions (no vertical line can be drawn which passes through 7 and 11, see fig 8).
Regarding claim 8, EBIHARA discloses the vertical field effect device of claim 6 wherein the body further comprises a first shielding region (left p-region 40, see fig 8, para 126) below and laterally overlapping the first channel region, and a second shielding region (right p-region 40, see fig 8, para 126) below and laterally overlapping the second channel region, such that the JFET region further resides between the first shielding region and the second shielding region.
Regarding claim 9, EBIHARA discloses the vertical field effect device of claim 8 wherein the first and second channel regions are closer to one another than the first and second shielding regions (3 are closer together than 40, see fig 8), such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions (2a is narrower than 2, see fig 8).
Regarding claim 10, EBIHARA discloses the vertical field effect device of claim 2 wherein the first and second source regions are doped with an N-type material (7 is n-type, see fig 8, para 67), and the 
Regarding claim 11, EBIHARA discloses the vertical field effect device of claim 2 wherein the field effect device is a metal oxide semiconductor field effect device (the device is a MOSFET, see fig 8, para 60).
Regarding claim 12, EBIHARA discloses the vertical field effect device of claim 2 wherein the field effect device is an insulated gate bipolar transistor (the device can be an IGBT, see para 189).
Regarding claim 13, EBIHARA discloses the vertical field effect device of claim 2 wherein the body comprises silicon carbide (the device can comprise SiC, see para 60).
Regarding claim 14, EBIHARA discloses the vertical field effect device of claim 2 wherein the body comprises a substrate (fig 8, 1, para 61), a drift region (fig 8, 2, para 61) over the substrate, and a drain contact (fig 8, 14, para 73) below the substrate, such that the JFET region is formed in an upper portion of the body above the drift region (2a is over 1, see fig 8).
Regarding claim 15, EBIHARA discloses the vertical field effect device of claim 2 wherein the trench has a depth, as measured from a top surface of the body to a bottom of the trench, between 0.2um and 0.8um (the total depth of the trench can be 0.5 microns, see para 68-69).  
Regarding claim 16, EBIHARA discloses the vertical field effect device of claim 15 wherein the body further comprises a first shielding region below (left region 40, see fig 8, para 126) and laterally overlapping the first channel region, and a second shielding region (right region 40, see fig 8, para 126) below and laterally overlapping the second channel region, such that the first and second shielding regions are less than two micrometers deeper than the bottom of the trench (5 is less than 2 microns across, see para 65).
Regarding claim 17, EBIHARA discloses the vertical field effect device of claim 2 wherein the field effect device can block at least 300 volts in an off-state and conduct at least 1 ampere in an on-
Regarding claim 18, EBIHARA discloses a vertical field effect device comprising:
a body (SiC regions comprising 1, 2, 3, 4, 5, 6, 7, 8 and 40, see fig 8, para 61-69 and 126) comprising: 
a first source region (left n-source region 7, see fig 8, para 67) and a second source region (right n-source region 7, see fig 8, para 67) that extend into the body;
a first channel region (left p-region 3, 5 and 6, see fig 8, para 61-67) below and laterally overlapping the first source region (a vertical line can be drawn down from 7 which passes through 3, see fig 8), and a second channel region (right p-region 3, 5 and 6, see fig 8, para 61-67) below and laterally overlapping the second source region (a vertical line can be drawn down from 7 which passes through 3, see fig 8), and a second channel region (right p-region, see fig 8, para 61); and
a JFET region (fig 8, figs 2 and 2a, para 61) between the first channel region and the second channel region;
a gate electrode (fig 8, 11, para 71) in a trench (fig 8, 9, para 71) that extends into the body and is located between the first source region and the second source region (see fig 8); and
a gate dielectric (fig 8, 10, para 71) between and isolating the gate electrode from the body, wherein:
the first source region and the second source region vertically overlap with the gate electrode (a horizontal line can be drawn through 7 which passes through 11, see fig 8), and
the first channel region and the second channel region laterally overlap with a bottom of the gate electrode (a vertical line can be drawn through the bottom of 11 that passes through 3, see fig 8), and

Regarding claim 19, EBIHARA discloses the vertical field effect device of claim 18 wherein:
channels formed in the first and second channel regions between the JFET region and the first and second source regions have a horizontal segment (the channel fills 4 which is between 2a and 7, see fig 8, para 65) where the first and second channel regions laterally overlap the bottom of the gate electrode (a vertical line can be drawn from 11 that passes through 3, see fig 8); and the channels formed in the first and second channel regions between the JFET region and the first and second source regions further have a vertical segment where the first and second channel regions vertically overlap the gate electrode (a channel is formed in 6 near 10, see fig 8, para 71).
Regarding claim 20, EBIHARA discloses the vertical field effect device of claim 19 wherein the body further comprises a first shielding region below (left region 40, see fig 8, para 126) and laterally overlapping the first channel region, and a second shielding region (right shielding region 40, see fig 8, para 126) below and laterally overlapping the second channel region, such that the JFET region further resides between the first shielding region and the second shielding region (2a is between 40, see fig 8).
Regarding claim 21, EBIHARA discloses the vertical field effect device of claim 20 wherein the first and second channel regions are closer to one another than the first and second shielding regions (3 is closer together than 40, see fig 8), such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions (2a is narrower than 2, see fig 8).
Regarding claim 22, EBIHARA discloses the vertical field effect device of claim 20 wherein the body comprises silicon carbide (the device can comprise SiC, see para 60).
claim 23, EBIHARA discloses the vertical field effect device of claim 19 wherein the trench has a depth, as measured from a top surface of the body to a bottom of the trench, between 0.3um and 1.3um (the total depth of the trench can be 0.5 microns, see para 68-69).  
Regarding claim 24, EBIHARA discloses the vertical field effect device of claim 23 wherein the body further comprises a first shielding region (left p-region 40, see fig 8, para 126) below and laterally overlapping the first channel region, and a second shielding region (right p-region 40, see fig 8, para 126) below and laterally overlapping the second channel region, such that the first and second shielding regions are less than two micrometers deeper than the bottom of the trench (5 is less than 2 microns across, see para 65).
Regarding claim 25, EBIHARA discloses the vertical field effect device of claim 19 wherein the field effect device is a metal oxide semiconductor field effect device (the device is a MOSFET, see fig 8, para 60).
Regarding claim 26, EBIHARA discloses the vertical field effect device of claim 19 wherein the field effect device is an insulated gate bipolar transistor (the device can be an IGBT, see para 189).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by EBIHARA (US 20210005744).
Regarding claim 1, EBIHARA discloses a vertical field effect device comprising:
a body (SiC regions comprising 1, 2, 3, 4, 5, 6, 7, 8 and 40, see fig 8, para 61-69 and 126) comprising: 
a first source region (left n-source region 7, see fig 8, para 67) and a second source region (right n-source region 7, see fig 8, para 67) that extend into the body;
a first channel region (left p-region 3, see fig 8, para 61) below and laterally overlapping the first source region (a vertical line can be drawn down from 7 which passes through 3, see fig 8), and a second channel region (right p-region, see fig 8, para 61) below and laterally overlapping the second source 
a JFET region (fig 8, 2a, para 61) between the first channel region and the second channel region;
a gate electrode (fig 8, 11, para 71) in a trench (fig 8, 9, para 71) that extends into the body and is located between the first source region and the second source region (see fig 8); and
a gate dielectric (fig 8, 10, para 71) between and isolating the gate electrode from the body, wherein:
the first source region and the second source region vertically overlap with the gate electrode (a horizontal line can be drawn through 7 which passes through 11, see fig 8), and
the first channel region and the second channel region laterally overlap with a bottom of the gate electrode (a vertical line can be drawn through the bottom of 11 that passes through 3, see fig 8).
Regarding claim 2, EBIHARA discloses the vertical field effect device of claim 1 wherein channels formed in the first and second channel regions between the JFET region and the first and second source regions have a horizontal segment (the channel fills 4 which is between 2a and 7, see fig 8, para 65) where the first and second channel regions laterally overlap the bottom of the gate electrode (a vertical line can be drawn from 11 that passes through 3, see fig 8).
Regarding claim 3, EBIHARA discloses the vertical field effect device of claim 2 wherein the first and second channel regions do not vertically overlap the gate electrode (no horizontal line which passes through 3 will pass through 11, see fig 8).
Claim(s) 1-4, 10-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by TSUCHIYA (US 20150318389).
Regarding claim 1, TSUCHIYA discloses a vertical field effect device comprising:

a first source region (left source region 102, see fig 1, para 5) and a second source region (right source region 102, see fig 1, para 5) that extend into the body;
a first channel region (left p-doped region comprising 105, 106 and 160, see fig 1, para 29 and 54) below and laterally overlapping the first source region (left region 106 is below left region 102 and overlaps with it along a vertical axis, see fig 1), and a second channel region (right p-doped region comprising 105, 106 and 160, see fig 1, para 29 and 54) below and laterally overlapping the second source region (right region 106 is below right region 102 and overlaps with it along a vertical axis, see fig 1); and
a JFET region (region of 112 between the regions 105/106, see fig 1) between the first channel region and the second channel region;
a gate electrode (fig 1, 100, para 29) in a trench (100 is in a trench in 102, see fig 1) that extends into the body and is located between the first source region and the second source region (100 is between regions 102, see fig 1); and
a gate dielectric (fig 1, 101, para 29) between and isolating the gate electrode from the body, wherein:
the first source region and the second source region vertically overlap with the gate electrode (102 overlaps with 100 along a horizontal axis, see fig 1, para 29), and
the first channel region and the second channel region laterally overlap with a bottom of the gate electrode (105/106 overlaps with 100 along a vertical axis, see fig 1).
Regarding claim 2, TSUCHIYA discloses the vertical field effect device of claim 1 wherein channels formed in the first and second channel regions between the JFET region and the first and second source regions have a horizontal segment where the first and second channel regions laterally 
Regarding claim 3, TSUCHIYA discloses the vertical field effect device of claim 2 wherein the first and second channel regions do not vertically overlap the gate electrode (channel regions 160 do not overlap with 100 along a horizontal axis, see fig 1).
Regarding claim 4, TSUCHIYA discloses the vertical field effect device of claim 2 wherein the body further comprises a first shielding region below and laterally overlapping the first channel region (left region 105 is below and laterally overlaps with 160, see fig 1, para 29), and a second shielding region below and laterally overlapping the second channel region (right region 105 is below and laterally overlaps with 160, see fig 1, para 29), such that the JFET region further resides between the first shielding region and the second shielding region (112 extends between 105, see fig 1).
Regarding claim 10, TSUCHIYA discloses the vertical field effect device of claim 2 wherein the first and second source regions are doped with an N-type material (102 can be n-type, see para 40), and the first and second channel regions are doped with a P-type material (105/106/160 can be p-type, see para 41).
Regarding claim 11, TSUCHIYA discloses the vertical field effect device of claim 2 wherein the field effect device is a metal oxide semiconductor field effect device (the device can be a MOSFET, see para 5).
Regarding claim 12, TSUCHIYA discloses the vertical field effect device of claim 2 wherein the field effect device is an insulated gate bipolar transistor (the device has the claimed structure and can thus function in this way, see fig 1, para 29).
Regarding claim 13, TSUCHIYA discloses the vertical field effect device of claim 2 wherein the body comprises silicon carbide (the device can be made of SiC, see para 29).
claim 14, TSUCHIYA discloses the vertical field effect device of claim 2 wherein the body comprises a substrate (fig 1, 113, para 29), a drift region over the substrate (portion of 112 over 113, see fig 1, para 29), and a drain contact below the substrate, such that the JFET region is formed in an upper portion of the body above the drift region (fig 1, 140, para 29).
Regarding claim 17, TSUCHIYA discloses the vertical field effect device of claim 2 wherein the field effect device can block at least 300 volts in an off-state and conduct at least 1 ampere in an on-state (the device has the claimed structure and can thus function in this way, see fig 1, para 29).
Claim(s) 18-19, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by KONO (US 20160079413).
Regarding claim 18, KONO discloses a vertical field effect device comprising: 
a body (semiconductor body comprising 21, 30 and 40, see fig 1, para 21-23) comprising:
a first source region (left region 40, see fig 1, para 23) and a second source region (right region 40, see fig 1, para 23) that extend into the body;
a first channel region (left region 30, see fig 1, para 22) below and laterally overlapping the first source region (30 is below 22 and overlaps it along a vertical axis, see fig 1), and a second channel region (right region 30, see fig 1, para 22) below and laterally overlapping the second source region (30 is below 22 and overlaps it along a vertical axis, see fig 1); and
a JFET region (fig 1, 20a, para 24) laterally between the first channel region and the second channel region;
a gate electrode (fig 1, 50, para 24) in a trench that extends into the body and is located laterally between the first source region and the second source region (50 is located between 40, see fig 1); and
a gate dielectric (fig 1, 51, para 24) between and isolating the gate electrode from the body, wherein:

the first channel region and the second channel region laterally overlap a bottom of the gate electrode (30 overlaps with 50 along a vertical axis, see fig 1), and
 the first and second channel regions vertically overlap sides of the gate electrode (30 overlaps with 50 along a horizontal axis, see fig 1).
Regarding claim 19, KONO discloses a vertical field effect device comprising: 
channels formed in the first and second channel regions between the JFET region and the first and second source regions have a horizontal segment where the first and second channel regions laterally overlap the bottom of the gate electrode; and " the channels formed in the first and second channel regions between the JFET region and the first and second source regions further have a vertical segment where the first and second channel regions vertically overlap the gate electrode (channels formed in 30 will have vertical and horizontal portions that extend along the side and bottom surfaces of 50, see fig 1, para 23).
Regarding claim 25, KONO discloses the vertical field effect device of claim 19 wherein the field effect device is a metal oxide semiconductor field effect device (the device can be a MOSFET, see para 20).
Regarding claim 26, KONO discloses the vertical field effect device of claim 19 wherein the field effect device is an insulated gate bipolar transistor (the device has the claimed structure and can thus function in this way, see fig 1, para 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA (US 20150318389) in view of EBIHARA (US 20210005744).
Regarding claim 5, TSUCHIYA discloses the vertical field effect device of claim 4.
TSUCHIYA fails to explicitly disclose a device wherein the first and second channel regions are closer to one another than the first and second shielding regions, such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions.
EBIHARA discloses a device wherein the first and second channel regions are closer to one another than the first and second shielding regions (3 are closer together than 40, see fig 8), such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions (2a is narrower than 2, see fig 8).
TSUCHIYA and EBIHARA are analogous art because they both are directed towards vertical SiC transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Regarding claim 6, TSUCHIYA discloses the vertical field effect device of claim 2.
TSUCHIYA fails to explicitly disclose a device wherein the first and second channel regions vertically overlap the gate electrode such that the channels formed in the first and second channel 
EBIHARA discloses a device wherein the first and second channel regions vertically overlap the gate electrode (a horizontal line can be drawn through 6 that passes through 11, see fig 8) such that the channels formed in the first and second channel regions between the JFET region and the first and second source regions (channels are formed in 6 near 10, see fig 8, para 71) have a vertical segment where the first and second channel regions vertically overlap the gate electrode.
TSUCHIYA and EBIHARA are analogous art because they both are directed towards vertical SiC transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Regarding claim 7, TSUCHIYA and EBIHARA disclose the vertical field effect device of claim 6.
TSUCHIYA fails to explicitly disclose a device wherein no portion of the gate electrode laterally overlaps the first and second source regions.
EBIHARA discloses a device wherein no portion of the gate electrode laterally overlaps the first and second source regions (no vertical line can be drawn which passes through 7 and 11, see fig 8).
TSUCHIYA and EBIHARA are analogous art because they both are directed towards vertical SiC transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA because they are from the same field of endeavor.

Regarding claim 8, TSUCHIYA and EBIHARA disclose the vertical field effect device of claim 6.
TSUCHIYA further discloses a device wherein the body further comprises a first shielding region below and laterally overlapping the first channel region (left region 105 is below and laterally overlaps with 160, see fig 1, para 29), and a second shielding region below and laterally overlapping the second channel region (right region 105 is below and laterally overlaps with 160, see fig 1, para 29), such that the JFET region further resides between the first shielding region and the second shielding region (112 extends between 105, see fig 1).
Regarding claim 9, TSUCHIYA and EBIHARA disclose the vertical field effect device of claim 8.
TSUCHIYA fails to explicitly disclose a device wherein the first and second channel regions are closer to one another than the first and second shielding regions, such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions.
EBIHARA discloses a device wherein the first and second channel regions are closer to one another than the first and second shielding regions (3 are closer together than 40, see fig 8), such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions (2a is narrower than 2, see fig 8).
TSUCHIYA and EBIHARA are analogous art because they both are directed towards vertical SiC transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA because they are from the same field of endeavor.

Regarding claim 15, TSUCHIYA discloses the vertical field effect device of claim 2.
TSUCHIYA fails to explicitly disclose a device wherein the trench has a depth, as measured from a top surface of the body to a bottom of the trench, between 0.2um and 0.8um.
EBIHARA discloses a device wherein the trench has a depth, as measured from a top surface of the body to a bottom of the trench, between 0.2um and 0.8um (the total depth of the trench can be 0.5 microns, see para 68-69).  
TSUCHIYA and EBIHARA are analogous art because they both are directed towards vertical SiC transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Regarding claim 16, TSUCHIYA and EBIHARA disclose the vertical field effect device of claim 15.
TSUCHIYA further discloses a device wherein the body further comprises a first shielding region below and laterally overlapping the first channel region (left region 105 is below and laterally overlaps with 160, see fig 1, para 29), and a second shielding region below and laterally overlapping the second channel region (right region 105 is below and laterally overlaps with 160, see fig 1, para 29), such that .
Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONO (US 20160079413) in view of EBIHARA (US 20210005744).
Regarding claim 20, KONO discloses the vertical field effect device of claim 19.
KONO fails to explicitly disclose a device wherein the body further comprises a first shielding region below and laterally overlapping the first channel region, and a second shielding region below and laterally overlapping the second channel region, such that the JFET region further resides between the first shielding region and the second shielding region.
EBIHARA discloses a device wherein the body further comprises a first shielding region below (left region 40, see fig 8, para 126) and laterally overlapping the first channel region, and a second shielding region (right shielding region 40, see fig 8, para 126) below and laterally overlapping the second channel region, such that the JFET region further resides between the first shielding region and the second shielding region (2a is between 40, see fig 8).
KONO and EBIHARA are analogous art because they both are directed towards vertical SiC transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KONO with the channel and shield region geometries of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Regarding claim 21, KONO and EBIHARA disclose the vertical field effect device of claim 20.

EBIHARA discloses a device wherein the first and second channel regions are closer to one another than the first and second shielding regions (3 is closer together than 40, see fig 8), such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions (2a is narrower than 2, see fig 8).
KONO and EBIHARA are analogous art because they both are directed towards vertical SiC transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KONO with the channel and shield region geometries of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Regarding claim 22, KONO and EBIHARA disclose the vertical field effect device of claim 20.
KONO further discloses a device wherein the body comprises silicon carbide (the device can be SiC, see para 27).
Regarding claim 23, KONO and EBIHARA disclose the vertical field effect device of claim 19.
KONO fails to explicitly disclose a device wherein the trench has a depth, as measured from a top surface of the body to a bottom of the trench, between 0.3um and 1.3um.

KONO and EBIHARA are analogous art because they both are directed towards vertical SiC transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TSUCHIYA with the channel and shield region geometries of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KONO with the channel and shield region geometries of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Regarding claim 24, KONO and EBIHARA disclose the vertical field effect device of claim 23.
KONO fails to explicitly disclose a device wherein the body further comprises a first shielding region below and laterally overlapping the first channel region, and a second shielding region below and laterally overlapping the second channel region, such that the first and second shielding regions are less than two micrometers deeper than the bottom of the trench.
EBIHARA discloses a device wherein the body further comprises a first shielding region (left p-region 40, see fig 8, para 126) below and laterally overlapping the first channel region, and a second shielding region (right p-region 40, see fig 8, para 126) below and laterally overlapping the second channel region, such that the first and second shielding regions are less than two micrometers deeper than the bottom of the trench (5 is less than 2 microns across, see para 65).
KONO and EBIHARA are analogous art because they both are directed towards vertical SiC transistor devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KONO with the channel and shield region geometries of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 18, the applicant argues that region 3 of EBIHARA cannot be used as a channel region because EBIHARA explicitly refers only to region 6 as a channel region (see EBIHARA fig 1, para 67-68).  This argument is unpersuasive because 3 is part of a continuous p-doped region comprising 3, 5 and 6 which contains a channel, and can thus be considered a channel region.  Just because one region of the device is specifically labelled as a channel region does not mean that other regions of the device cannot also be channel regions.  Additionally, since the device of EBIHARA is a vertical device with a source electrode 13 on the top surface and the drain electrode 14 on the bottom surface, any channel of electrons must go all the way from the top to the bottom which means it would continue down under 6.  The examiner also notes that the only requirements for the channel regions in the claim is that they be regions below and laterally overlapping the source regions and that they laterally overlap the bottom of the gate electrode.  No other requirements are made regarding their locations, and no requirements at all are made regarding their doping or other electrical properties.  Any region in a device that satisfies the requirements in the claim can be considered to be the channel region.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/2/2021 prompted the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811